DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 27, 2021, claims 1 and 20 were amended, claims 7-19 were cancelled, and new claim 21 was added. Currently, claims 1-6, 20 and 21 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kadowaki (US 9,528,685).
Re claim 21: As shown in Figs. 1 and 4, Kadowaki discloses a color conversion panel 4 comprising:
a substrate 40;
a first color conversion layer 45R, a second color conversion layer 45G, and a transmission layer 61 provided or disposed on the substrate 40 (col. 8, lines 7-23 and col. 10, lines 53-56);


a blue light cutting filter 49R (red filter portion) and 49G (green filter portion) disposed on the substrate 40, and overlapping the first color conversion layer 45R and the second color conversion layer 45G along a direction orthogonal to an upper surface of the substrate 40 (col. 6, lines 22-33).
Kadowaki discloses that the blue light cutting filter 49R transmit red light (light of a wavelength region greater than or equal to 530 nm and less than or equal to 690 nm) while absorbing light of wavelength other than the aforementioned wavelength region (col. 6, lines 26-29). That is to say, the blue light cutting filter 49R absorbs light having wavelength less than 530 nm.
Kadowaki also discloses that the blue light cutting filter 49G transmit green light (light of a wavelength region greater than or equal to 460 nm and less than or equal to 580 nm) while absorbing of wavelength other than the aforementioned wavelength region (col. 6, lines 30-33). That is to say, the blue light cutting filter 49G absorbs light having wavelength less than 460 nm.
Accordingly, it is clear that and the blue light cutting filter 49R and 49G absorbs light in a wavelength band from 400 nm to 500 nm.
Allowable Subject Matter
Claims 1-6 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 20, the most relevant reference, US 9,528,685 to Kadowaki, fails to disclose or suggest a color conversion panel comprising a light blocking member disposed on the substrate, wherein a part of the blue light cutting filter is overlapped by the light blocking member along a direction orthogonal to an upper surface of the substrate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 19, 2021